Title: To Alexander Hamilton from Jeremiah Olney, 31 March 1791
From: Olney, Jeremiah
To: Hamilton, Alexander


Providence, March 31, 1791. “I have received Mr. Coxe’s circular Letter of the 10th. instant. The Returns of Vessels built in this District, within the periods therein mentioned, shall be forwarded as soon as I can obtain a competent knowledge thereof. And should any Documents, relative to the Commerce, Manufactures &c. of this State, fall into my hands, they shall be transmitted agreeable to his directions.… I now enclose Seven … Drafts of the Treasurer, in favor of Jabez Bowen Esquire, dated the 15th of Feby. last.…”
